Exhibit 10.21
Execution Copy
Dated as of 29 September 2009

(1)   AGCO DEUTSCHLAND GMBH, as Originator and Sub-Servicer;   (2)   AGCO
DISTRIBUTION S.A.S., as Originator;   (3)   AGCO IBERIA SA, as Originator;   (4)
  AGCO SERVICES LIMITED, as the Subordinated Lender;   (5)   AGCO LIMITED; as
the Master Servicer;   (6)   AGCO CORPORATION, as the Parent;   (7)   AGCO
RECEIVABLES LIMITED, as the Company;   (8)   ERASMUS CAPITAL CORPORATION as CP
Lender; and   (9)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
(TRADING AS RABOBANK INTERNATIONAL), LONDON BRANCH, as Agent, Administrator and
Liquidity Bank

 
OMNIBUS AMENDMENT AGREEMENT
 
LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
1. DEFINITIONS AND INTERPRETATION
    1  
 
       
2. AMENDMENTS TO TRANSACTION DOCUMENTS
    2  
 
       
2.1 Amendments to Schedule of Definitions
    2  
 
       
2.2 Amendments to Receivables Funding Agreement
    5  
 
       
2.3 Amendments to Servicing Agreement
    5  
 
       
2.4 Governing Law
    7  
 
       
2.5 Transfer by CP Lender
    7  
 
       
3. REPRESENTATIONS, WARRANTIES AND COVENANTS
    8  
 
       
3.1 Reaffirmation of Representations and Warranties
    8  
 
       
3.2 Additional Representations and Warranties
    8  
 
       
3.3 Transaction Document
    8  
 
       
4. EFFECTIVENESS, RATIFICATION
    8  
 
       
4.1 Effectiveness
    8  
 
       
4.2 Ratification
    8  
 
       
5. MISCELLANEOUS
    9  
 
       
5.1 Governing Law and Jurisdiction
    9  
 
       
5.2 Headings
    9  
 
       
5.3 Counterparts
    9  
 
       
5.4 Severability, etc.
    9  
 
       
5.5 No Petition
    9  
 
       
5.6 Limited Recourse
    10  

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

i



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT AGREEMENT
THIS OMNIBUS AMENDMENT AGREEMENT (this “Agreement”) is dated as of 29
September 2009 and made BETWEEN:

(1)   AGCO DEUTSCHLAND GMBH (successor in interest to AGCO GMBH), a Gesellschaft
mit beschränkter Haftung established under the laws of Germany, as an Originator
and Sub-Servicer;   (2)   AGCO DISTRIBUTION S.A.S. (successor in interest to
AGCO S.A.), a company incorporated under the laws of France, as an Originator
and Sub-Servicer;   (3)   AGCO IBERIA SA, a Sociedad Anónima incorporated under
the laws of Spain, as an Originator and Sub-Servicer;   (4)   AGCO SERVICES
LIMITED, a company incorporated under the laws of England and Wales, as the
Subordinated Lender;   (5)   AGCO LIMITED, a company incorporated under the laws
of England and Wales, in its individual capacity and as the Master Servicer;  
(6)   AGCO CORPORATION, a Delaware corporation, as the Parent;   (7)   AGCO
RECEIVABLES LIMITED, a company incorporated under the laws of England and Wales,
as the Company;   (8)   ERASMUS CAPITAL CORPORATION, a corporation incorporated
under the laws of Delaware, as the CP Lender; and   (9)   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., (trading as RABOBANK INTERNATIONAL), London
Branch (“Rabobank”) as the Agent, the Administrator and the Liquidity Bank.

WHEREAS:

(A)   The parties to this Agreement (the “Parties”) have entered into a Master
Schedule of Definitions, Interpretation and Construction dated 13 October 2006
(as from time to time in effect, the “Schedule of Definitions”) and into various
other Transaction Documents (such and other capitalised terms being used herein,
unless otherwise defined herein, with the meanings provided in Clause 1
(Interpretation)) in connection with a trade receivables purchase programme (the
“Programme”) provided by the Company;   (B)   the Parties wish to amend the
Transaction Documents in certain respects as set out herein.

NOW IT IS HEREBY AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION

    In this Agreement, including the recitals hereto, except in so far as the
context otherwise requires and subject to any contrary indication, words and
expressions

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

1



--------------------------------------------------------------------------------



 



    defined and expressed to be interpreted and construed in the Schedule of
Definitions (after giving effect to the amendments thereto occurring on the date
hereof) shall have the same definitions, interpretation and construction mutatis
mutandis herein.   2.   AMENDMENTS TO TRANSACTION DOCUMENTS   2.1   Amendments
to Schedule of Definitions       On the date (the “Effective Date”) on which
this Agreement has become effective pursuant to Clause 4.1 (Effectiveness), the
Schedule of Definitions is hereby amended as follows:

  (a)   The definition of “Administrator” is amended in its entirety to read as
follows:

““Administrator” means Rabobank or an Affiliate thereof as Administrator for the
CP Lender or the Conduit Funding Provider, as the case may be, or Rabobank or an
Affiliate thereof as Administrator for any Conduit Assignee.”

  (b)   The definition of “Applicable Margin” is deleted.     (c)   The
definition of “Borrower” is amended in its entirety to read as follows:

““Borrower” means, with respect to the Liquidity Agreement, the CP Lender or the
Conduit Funding Provider, as the case may be, in its capacity as borrower
thereunder.”

  (d)   The definition of “Commercial Paper” is amended in its entirety to read
as follows:

““Commercial Paper” means the short term promissory notes issued or to be issued
in the US or non-US commercial paper markets by the CP Lender or by a Conduit
Funding Provider (and the proceeds of which are advanced to the CP Lender).”

  (e)   The definition of “Commitment Termination Date” is amended in its
entirety to read as follows:

““Commitment Termination Date” means 29 September 2010 or such later date to
which the Commitment Termination Date has been extended pursuant to Clause 2.10
(Non-Renewing Liquidity Lenders) of the Liquidity Agreement.”

  (f)   A definition of “Conduit Funding Provider” is added in the appropriate
alphabetical order as follows:

““Conduit Funding Provider” means an entity administered by Rabobank or any of
its Affiliates which issues Commercial Paper and advances the proceeds, directly
or indirectly, inter alia, to the CP Lender.”
LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

2



--------------------------------------------------------------------------------



 



  (g)   The definition of “CP Rate” is amended by deleting the words “by the CP
Lender” in the first line thereof.     (h)   Clause (a) of the definition of “CP
Value” is amended by deleting the words “by the CP Lender” in the second line
thereof and by deleting the words “the CP Lender” in the sixth line thereof and
replacing them with the words “the CP Lender or the Conduit Funding Provider, as
the case may be,”.     (i)   The definition of “Fee Letter” is amended in its
entirety to read as follows:

““Fee Letter” means the letter dated 29 September 2009 from the CP Lender to the
Company.”

  (j)   The definition of “Forward Amount” is amended by deleting the words “by
the CP Lender” and replacing them with the words “by the CP Lender or the
Conduit Funding Provider, as the case may be,”.     (k)   The definition of
“Forward Contract” is amended by deleting the words “the CP Lender” in the two
places in which it appears and replacing them with the words “the CP Lender or
the Conduit Funding Provider, as the case may be,” in both such places.     (l)
  The definition of “Hedge Counterparty” is amended in its entirety to read as
follows:

““Hedge Counterparty” means the party other than the CP Lender or the Conduit
Funding Provider, as the case may be, to a Forward Contract or a Spot Contract,
as the case may be, which may include Rabobank.”

  (m)   The definition of “Program Support Agreement” is amended in its entirety
to read as follows:

““Program Support Agreement” means and includes any agreement entered into by
any Program Support Provider providing for the issuance of one or more letters
of credit for the account of the issuer of the Commercial Paper used to fund any
Funding Advance, the issuance of one or more surety bonds for which such issuer
is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, the sale by such issuer to any Program Support Provider of
the Asset Interest (or portions thereof or participations therein) and/or the
making of loans and/or other extensions of credit to such issuer in connection
with its commercial paper program, together with any letter of credit, surety
bond or other instrument issued thereunder.”

  (n)   The definition of “Program Support Provider” is amended in its entirety
to read as follows:

““Program Support Provider” means and includes any Person (including each
Conduit Funding Provider) now or hereafter extending credit or having a
commitment to extend credit to or for the account of,
LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

3



--------------------------------------------------------------------------------



 



or to make purchases from, the CP Lender or a Conduit Funding Provider or
issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with the program to issue Commercial
Paper used to fund any Funding Advance.”

  (o)   The definition of “Rating Confirmation” is amended in its entirety to
read as follows:

““Rating Confirmation” means, in relation to any event, circumstance, action or
omission confirmation in writing from any rating agency which is rating the
Commercial Paper at the request of the CP Lender or such Conduit Funding
Provider and the Agent, that such event, circumstance, action or omission will
not affect the then current rating attributed to such Commercial Paper by such
rating agency.”

  (p)   A new definition of “Rating Downgrade” is added in the appropriate
alphabetical order as follows:

““Rating Downgrade” means at any time the public long-term senior unsecured debt
credit rating of the Parent is withdrawn or reduced to BB- or lower by S&P or B1
or lower by Moody’s.”

  (q)   The definition of “Spot Contract” is amended in its entirety to read as
follows:

““Spot Contract” means a spot currency exchange contract entered into between
the CP Lender or any Conduit Funding Provider, as the case may be, on the one
hand, and the relevant Hedge Counterparty, on the other hand, pursuant to which
the CP Lender or such Conduit Funding Provider will deliver a fixed amount of
funds in one currency and receive from the relevant Hedge Counterparty a fixed
amount of funds in another currency.”

  (r)   The definition of “Termination Date” is amended as follows:

  (i)   Clause (d) is amended in its entirety to read as follows:

  “(d)   the day on which Agent shall have declared the Termination Date to have
occurred by written notice thereof to the Company and the Master Servicer if the
Commercial Paper issued by the CP Lender or the Conduit Funding Provider, as the
case may be, shall cease to be rated at least “A-1” by S&P and at least “P1” by
Moody’s (to the extent that the relevant rating agency has issued a credit
rating with respect thereto).”

  (ii)   The “.”at the end of clause (d) is deleted and replaced with “; and”,
and a new clause (e) is added as follows:

  “(e)   the date specified in a written notice from the Agent to the Company
and the Master Servicer falling not less than 30

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

4



--------------------------------------------------------------------------------



 



      Business Days following the date of such notice if a collateral audit of
the AGCO Parties satisfactory to the Agent (in its reasonable sole discretion)
fails to occur on or prior to 31 December 2009.”

  (s)   A new definition of “Trigger Event” is added in the appropriate
alphabetical order as follows:

““Trigger Event” means at any time any of the following: (a) a Termination
Event, (b) a Potential Termination Event, or (c) a Rating Downgrade.”

2.2   Amendments to Receivables Funding Agreement       On the Effective Date,
the Receivables Funding Agreement is hereby amended as follows:

  (a)   Clause 6.1(e) of the Receivables Funding Agreement is amended in its
entirety to read as follows:

  “(e)   Indebtedness. Indebtedness (other than to another Group Company) of any
one or more of the Parent, any Originator, the Master Servicer or any other AGCO
Company (whether individually or collectively) has been declared, or is capable
of being declared, or otherwise has become, due and payable prior to its
scheduled maturity date.”

  (b)   Clause 6.1(k) of the Receivables Funding Agreement is amended in its
entirety to read as follows:

  “(k)   Pool Triggers. Any of the following shall occur:

  (i)   the Average Default Ratios shall exceed 1.05% on any Reference Date; or
    (ii)   the Average Delinquency Ratio shall exceed 1.74% on any Reference
Date; or     (iii)   the Average Dilution Ratio shall exceed 9% on any Reference
Date;”

2.3   Amendments to Servicing Agreement       On the Effective Date, the
Liquidity Agreement is hereby amended as follows:

  (a)   A new Clause 2.3 (Appointment of Back-Up Servicer) of the Servicing
Agreement is hereby added as follows:

  “2.3   Appointment of Back-Up Servicer

  (a)   The Company shall, at any time following a Rating Downgrade if so
instructed by the Agent, appoint a Person (the “Back-Up Servicer”) to prepare
itself to perform any or all of the

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

5



--------------------------------------------------------------------------------



 



      functions of the Master Servicer under this Agreement, all as specified in
this Clause 2.3; provided that, in each case:

  (i)   the Agent shall have given its prior written consent to such appointment
(such consent not to be unreasonably withheld),     (ii)   the Master Servicer
shall remain obligated and liable to the Company, the Agent and the Secured
Parties for the servicing and administering of the Purchased Receivables in
accordance with the provisions hereof without diminution of such obligation and
liability by virtue of any such appointment of such Back-Up Servicer and to the
same extent and under the same terms and conditions as if the Master Servicer
alone were servicing and administering the Purchased Receivables, and     (iii)
  the Company shall not appoint a Back-Up Servicer to perform any portion of the
obligations of the Master Servicer if, in the opinion of counsel, such
appointment would cause the Company to become subject to tax in the jurisdiction
in which such Back-Up Servicer is located solely by reason of such appointment.

  (b)   The Master Servicer shall cooperate with the Back-Up Servicer in all
reasonable respects in connection with the performance by the Back-Up Servicer
of its obligations hereunder. Without limiting the foregoing, the Master
Servicer shall provide to the Back-Up Servicer all data, records and other
information and documentation available to it that is useful in connection with
the performance by the Back-Up Servicer of its obligations hereunder.     (c)  
The Company shall be responsible for the reasonable fees and expenses of the
Back-Up Servicer in connection with the performance of its obligations
hereunder.     (d)   The Company may terminate the appointment of the Back-Up
Servicer at any time and for any reason (or no reason) on not less than ten
Business Days’ notice to the Master Servicer and the Agent; provided that no
such termination shall be effective without the prior written consent of the
Agent (such consent not to be unreasonably withheld). The Company shall be
responsible for paying the Back-Up Servicer’s reasonable fees and expenses to
the date of any such termination.     (e)   During the term of its appointment
hereunder, the Company shall procure that Back-Up Servicer shall comply in all
respects with the obligations of the Master Servicer hereunder.”

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

6



--------------------------------------------------------------------------------



 



  (b)   Clause 3.2 (Reports) of the Servicing Agreement is hereby amended in its
entirety to read as follows:

  “3.2   Reports

  (a)   On each Master Servicer Reporting Date, the Master Servicer shall make
available to the Agent and the Administrator a Master Servicer Report. Each such
delivery of a Master Servicer Report shall constitute the Master Servicer’s
representation and warranty that, based upon the data set forth in each Account
Receivables Listing delivered in connection with the Purchased Receivables, no
breach of the Transaction Documents would have occurred following the purchase
of any Receivables offered for sale under any Receivables Transfer Agreement.  
  (b)   Upon the occurrence of a Rating Downgrade, the Master Servicer shall,
upon written request of the Agent, on a more frequent basis (as frequently as
weekly) make available to the Agent and the Administrator a report in form and
substance reasonably satisfactory to the Agent regarding the Purchased
Receivables, Collections relating thereto, and such other matters as the Agent
shall reasonably request.”

  (c)   The caption to and the initial paragraph of Clause 3.3 (Enforcement
rights after Termination Event) of the Servicing Agreement are hereby amended in
their entirety to read as follows:

  “3.3   Enforcement rights after Trigger Event         At any time upon the
occurrence and during the continuance of a Trigger Event:”

2.4   Governing Law       Notwithstanding anything in any Transaction Document
to the contrary, the governing law of each Transaction Document shall also
govern any non-contractual obligations arising out of or in connection with such
Transaction Document.   2.5   Transfer by CP Lender       Notwithstanding
anything in any Transaction Document to the contrary, the CP Lender shall be
entitled at any time, by prior or concurrent notice to the Agent and the Parent,
to transfer (by way of novation, assignment and assumption, or otherwise) to a
Conduit Assignee all of its rights and obligations under the Transaction
Documents, including all or a portion of the Net Funding Advances, in one
transaction or in a series of transactions. After giving effect to such
transfer, all references in the Transaction Documents to the “CP Lender” shall
refer to such Conduit Assignee.

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

7



--------------------------------------------------------------------------------



 



3.   REPRESENTATIONS, WARRANTIES AND COVENANTS   3.1   Reaffirmation of
Representations and Warranties       Upon the effectiveness of this Agreement,
each of the Parties hereby reaffirms all covenants, representations and
warranties made by such Party in each of the Transaction Documents and agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Agreement.   3.2   Additional
Representations and Warranties       Each of the Parties hereby represents and
warrants that this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms. The Parent
hereby represents and warrants that, upon the effectiveness of this Agreement,
no Event of Default or event or circumstance which, with the giving of notice or
the passage of time or both, would become an Event of Default shall exist or be
occurring.   3.3   Transaction Document       Each of the Parties hereby agrees
that this Agreement constitutes a “Transaction Document”.   4.   EFFECTIVENESS,
RATIFICATION   4.1   Effectiveness       This Agreement shall become effective
on the date first set out above when all of the items and documents listed on
Schedule 1 (Conditions to Effectiveness), each dated the date of this Agreement
(where relevant), shall have been delivered to the Agent in form and substance
satisfactory to it. Upon the effectiveness of this Agreement, it shall
thereafter be binding on the Parties hereto and their respective successors and
assigns. On and after the effectiveness hereof, (i) this Agreement shall be and
become a part of each of the Transaction Documents amended hereby and (ii) each
reference in each such Transaction Document to “this Agreement” or “hereof” or
“hereunder” or words of like import, and each reference in any other Transaction
Document to such Transaction Document shall mean and be a reference to such
Transaction Document as amended hereby.   4.2   Ratification       Except as
expressly amended hereby each of the Transaction Documents shall remain in full
force and effect and is hereby ratified and confirmed by the Parties hereto.

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

8



--------------------------------------------------------------------------------



 



5.   MISCELLANEOUS   5.1   Governing Law and Jurisdiction

  (a)   This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of England and Wales.     (b)   Each of the Parties agrees that the courts
of England shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any dispute, which may arise out of or in connection
with this Agreement and, for such purposes, irrevocably submits to the
non-exclusive jurisdiction of such courts.

5.2   Headings       Headings used herein are for convenience of reference only
and shall not affect the meaning of this Agreement.   5.3   Counterparts      
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of a facsimile of an executed signature
page of this Agreement shall be effective as delivery of an executed counterpart
hereof.   5.4   Severability, etc.

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.     (b)   If a court of competent jurisdiction
determines that any term or provision of this Agreement as written is invalid,
unenforceable or incomplete, the parties agree that the court making the
determination of invalidity, unenforceability, or incompleteness shall reduce
the scope, duration, or area of the term or provision, delete specific words or
phrases, or replace any invalid, unenforceable or incomplete term or provision
with a term or provision that is valid, enforceable and complete and that comes
closest to expressing the intention of the invalid, unenforceable or incomplete
term or provision, and this Agreement shall be enforceable as so modified after
the expiration of the time within which the court’s judgment may be appealed.

5.5   No Petition

  (a)   Each of the Parties hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper or other rated indebtedness of the CP Lender or any Conduit
Funding Provider, as the case may be, it will not institute against, or join any
other

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

9



--------------------------------------------------------------------------------



 



      Person in instituting against, the CP Lender or such Conduit Funding
Provider any proceeding of a type referred to in the definition of Insolvency
Event.

  (b)   Each of the Parties hereby covenants and agrees, without prejudice to
any other actions such party is permitted to take against the Company to enforce
its rights, that prior to the date which is two years and one day after the
Final Payout Date, it will not institute against, or join any other Person in
instituting against, the Company any proceeding of a type referred to in the
definition of Insolvency Event.

5.6   Limited Recourse

  (a)   Notwithstanding anything to the contrary contained in this Agreement,
the obligations of the CP Lender under this Agreement and all other Transaction
Documents to which it is a party are solely the corporate obligations of the CP
Lender and shall be payable solely to the extent of funds received from the
Company in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay matured
and maturing Commercial Paper.     (b)   Notwithstanding anything to the
contrary contained in this Agreement, the obligations of the Company under all
of the Transaction Documents to which it is a party are solely the corporate
obligations of the Company and shall be payable solely to the extent of funds
received by the Company and available for application thereto in accordance with
the terms of the Receivables Servicing Agreement and the other Transaction
Documents.

EXECUTION
The Parties have shown their acceptance of the terms of this Agreement by
executing it below.
LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

10



--------------------------------------------------------------------------------



 



SIGNATORIES

          AGCO DEUTSCHLAND GMBH    
 
       
By:
       
 
 
 
   
Name:
       
Title:
       
 
        AGCO DISTRIBUTION S.A.S.    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        AGCO IBERIA SA    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        AGCO RECEIVABLES LIMITED    
 
       
By:
       
 
       
Name:
       
Title:
       

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

S-1



--------------------------------------------------------------------------------



 



          AGCO SERVICES LIMITED    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        AGCO LIMITED    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        AGCO CORPORATION    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        ERASMUS CAPITAL CORPORATION    
 
       
By:
       
 
       
Name:
       
Title:
       

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

S-2



--------------------------------------------------------------------------------



 



          COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., (trading as
RABOBANK INTERNATIONAL), LONDON BRANCH
 
       
By:
       
 
       
Name:
       
Title:
       

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

S-3



--------------------------------------------------------------------------------



 



     
 
  SCHEDULE I
 
  to
 
  Omnibus Amendment Agreement

CONDITIONS TO EFFECTIVENESS

1.   Omnibus Amendment Agreement between AGCO Limited, AGCO Deutschland GmbH,
AGCO Distribution S.A.S., AGCO Iberia SA, AGCO Receivables Limited, AGCO
Services Limited, AGCO Corporation, Erasmus Capital Corporation and Rabobank  
2.   Fee Letter from the CP Lender to the Company   3.   Secretary’s
Certificate: Regarding internal authorisation to enter into Omnibus Amendment
Agreement and evidence of signing authority   4.   Legal Opinion regarding
enforceability of Omnibus Amendment Agreement (Latham & Watkins)

LO\520075.4 Rabobank - AGCO Omnibus Amendment Agreement (September 2009)

